Citation Nr: 1629387	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-38 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for depression, to include as secondary to hearing loss.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from am August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013.  

This matter was previously before the Board in August 2014 and September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's September 2015 remand sought an opinion as to whether the Veteran's depression was aggravated by his service connected hearing loss.  The October 2015 opinion found that it was not, noting that the hearing loss predated the Veteran's depression and, therefore, there was no existing condition of depression to be aggravated by the hearing loss.  This rationale is inadequate as it presupposes that a disability can only aggravate another condition if it begins after that condition.  

As this opinion did not address whether the Veteran's subsequent diagnosis of depression was made worse, when compared to its natural progression, because of his hearing loss, it is inadequate.  Since the requested development has not been adequately completed, further action to ensure compliance with the remand directives is required.  See Stegall v. West, 11 Vet App 268 (1998).  Thus, a new medical opinion is necessary to address the issue of whether the Veteran's depression was either caused by his military service or aggravated by his service connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an examiner who has not previously examined him to determine the nature and etiology of his depression or other acquired psychiatric condition.  The claims folder should be made available to the examiner for review before the examination.

The examiner should state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's depression or other acquired psychiatric condition had its onset during or is otherwise related to the Veteran's active duty service.

If the answer to the above is negative, the examiner must then provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's depression was aggravated (permanently worsened beyond the natural clinical course and character of the condition) by his service connected hearing loss.

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the depression prior to aggravation by service connected hearing loss.

All opinions must be supported by a complete rationale.  


2.  Upon completion of the above requested development, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

